



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Stone, 2019 ONCA 62

DATE: 20190129

DOCKET: C65795

Simmons, Lauwers and Trotter JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

John Stone

Appellant

John Stone, in person

Lindsay Daviau, as duty counsel

Luke Schwalm, for the respondent

Heard and released orally: January 15, 2019

On appeal from the conviction entered and the sentence
    imposed on July 27, 2018, by Justice D. Gunsolus of the Superior Court of
    Ontario.

ORAL ENDORSEMENT

[1]

The appellant was convicted of sexual assault and sentenced to 15
    months imprisonment, plus one year of probation.  He appeals against
    conviction and sentence.  With the assistance of duty counsel, the appellant
    argues that the trial judge erred in failing to take account of the appellants
    problem with memory and other cognitive difficulties in assessing his
    credibility and, in fact, used these difficulties against him.  We do not
    accept this submission.  The core of the appellants defence was that he never
    had sex with the complainant and did not have the opportunity to have sexual
    relations with her in 2015.  The trial judge gave ample reasons for rejecting
    the appellants testimony in this regard that were unrelated to the appellants
    cognitive difficulties.  The trial judge identified aspects of the appellants
    evidence that were patently untrue and also noted the presence of collusion
    between the appellant and his mother.

[2]

While the trial judge was obviously aware of the appellants cognitive
    difficulties, we are not persuaded that he used them to discount the
    appellants credibility.  The conviction appeal is dismissed.  The appellant
    has not identified any error in principle in the sentence imposed and, in our
    view, it was entirely fit.  Leave to appeal sentence is granted, but the
    sentence appeal is dismissed.

Janet
    Simmons J.A.

P.
    Lauwers J.A.

G.T.
    Trotter J.A.


